DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 6,025,706), hereinafter Takimoto, in view of Ozawa et al. (US 9,806,617), hereinafter Ozawa.
Regarding claim 1, Takimoto discloses (see figures 1-8) a switching power converter pulse width modulator (figure 3)(column 5; lines 45-50; a DC--DC converter 100… a PWM comparator 22), comprising: an error signal generator (figure 3, part 11) configured to generate an error signal (figure 3, part SG2) responsive to a difference (figure 3, part 11) between an output voltage (figure 3, part Vout) and a reference voltage  (figure 3, part Vref) (column 5; lines 45-50; the error amplification circuit 11); a ramp signal generator (figure 3, part 13) configured to generate a ramp signal (figure 3, part SG3); a clock-edge generator (figure 3, part clock-edge generator generated by 21) configured to assert an enable signal (figures 3 and 5, part SG5; H level) for an enable period (figure 5, part period when SG5 is H level)  responsive to a level-shifted version of the error signal (figures 3 and 4[b], part level-shifted version of the error signal generated at 21 by Vout and Vref; the level shift is presented at ∆VT) being equal to the ramp signal  (figure 3, part SG3)(columns 5 and 6; lines 51-67 and 59-67; The comparator 21 has an inverting input terminal for receiving the output voltage Vout and a non-inverting input terminal for receiving the reference voltage Vref. The comparator 21 has an offset voltage ∆VT which is preset between the input terminals… The resistors R1 and R2 form a resistance dividing circuit for resistance-dividing the reference voltage Vref to generate a lower potential (Vref-∆VT) than the reference voltage Vref by the offset voltage ∆VT. In other words, the reference voltage Vref is divided in accordance with the resistances of the resistors R1 and R2, and the potential (Vref-∆VT) is generated at the node N4. In this manner, the offset voltage is set between the inverting input terminal and the non-inverting input terminal of the comparator 21); and a comparator (figure 3, part 22) configured to assert a comparator output signal (figures 3 and 5, part SG4) responsive to the ramp signal (figures 3 and 5, part SG3) being equal to the error signal (figures 3 and 5, part SG2) during the enable period (figures 3 and 5, part period when SG5 is H level)(columns 7 and 8; lines 7-67 and 1-19).
Takimoto does not expressly disclose a sense-amplifier-based.
Ozawa teaches (see figures 1-12) a clock-edge generator (figure 8, part clock-edge generator that generate CLK [not show]) configured to assert an enable signal for an enable period (figure 8, part enable period when CLK is asserted); and a sense-amplifier-based comparator (figure 8, part 315) configured to assert a comparator output signal (figure 8, part VOUT_COMP) responsive to the signal (figure 8, part VCOMP+) being equal to the signal (figure 8, part VCOMP-)  during the enable period (figure 8, part enable period when CLK is asserted)(columns 13 and 14; lines 62-67 and 1-5; The slope comparator 315 in various embodiments is a clocked comparator. A clocked comparator is known in the art as having a clock signal CLK applied to the comparator 315 for strobing the comparator for establishing the state of the comparison based upon the arrival of the clock signal CLK. The rising edge of the clock signal CLK determines the sampling of the comparison that will be applied to the output terminal of the clocked slope comparator 315. The clock signal has a sufficiently high frequency that change in polarity of the slope of the output voltage VOUT is determined with relative accuracy).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Takimoto with the sense-amplifier-based comparator features as taught by Ozawa and obtain a switching power converter pulse width modulator, comprising: an error signal generator configured to generate an error signal responsive to a difference between an output voltage and a reference voltage; a ramp signal generator configured to generate a ramp signal; a clock-edge generator configured to assert an enable signal for an enable period responsive to a level-shifted version of the error signal being equal to the ramp signal; and a sense-amplifier-based comparator configured to assert a comparator output signal responsive to the ramp signal being equal to the error signal during the enable period, because it provides more accurate and faster control operation (column 14; line 1-5).
	Regarding claim 2, Takimoto and Ozawa teach everything claimed as applied above (see claim 1). Further, Takimoto discloses (see figures 1-8) a power stage (figure 3, part power stage generated by the buck converter 3-7) configured to respond to the comparator output signal (figure 3, part SG4).
Regarding claim 3, Takimoto and Ozawa teach everything claimed as applied above (see claim 2). Further, Takimoto discloses (see figures 1-8) the power stage (figure 3, part power stage generated by the buck converter 3-7) is a buck converter power stage (figure 3, part power stage generated by the buck converter 3-7).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 6,025,706), hereinafter Takimoto, in view of Ozawa et al. (US 9,806,617), hereinafter Ozawa, and further in view of Curtis (US 2018/0226875).
Regarding claim 4, Takimoto and Ozawa teach everything claimed as applied above (see claim 1). Further, Takimoto discloses (see figures 1-8) the reference voltage   (figure 3, part Vref). However, Takimoto does not expressly disclose a voltage digital-to-analog-converter configured to generate the reference voltage.
	Curtis teaches (see figures 1-2) a voltage digital-to-analog-converter (figure 1, part 110) configured to generate the reference voltage (figure 1, part reference voltage output of 110)(paragraph [0016]; circuit 100 may include a digital-to-analog converter (DAC) 110 circuit connected to the positive terminal of op-amp 112).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Takimoto with the DAC features as taught by Curtis, because it provides more efficient and accurate switching control. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 6,025,706), hereinafter Takimoto, in view of Kanakubo et al. (US 6,580,253), hereinafter Kanakubo, and further in view of Ozawa et al. (US 9,806,617), hereinafter Ozawa.
Regarding claim 5, Takimoto discloses (see figures 1-8) a switching power converter pulse width modulator (figure 3)(column 5; lines 45-50; a DC--DC converter 100… a PWM comparator 22), comprising: an error signal generator (figure 3, part 11) configured to generate an error signal (figure 3, part SG2) responsive to a difference (figure 3, part 11) between an output voltage (figure 3, part Vout) and a reference voltage  (figure 3, part Vref) (column 5; lines 45-50; the error amplification circuit 11); a ramp signal generator (figure 3, part 13) configured to generate a ramp signal (figure 3, part SG3); a clock-edge generator (figure 3, part clock-edge generator generated by 21) configured to assert an enable signal (figures 3 and 5, part SG5; H level) for an enable period (figure 5, part period when SG5 is H level)  responsive to a level-shifted version of the error signal (figures 3 and 4[b], part level-shifted version of the error signal generated at 21 by Vout and Vref; the level shift is presented at ∆VT) being equal to the ramp signal  (figure 3, part SG3)(columns 5 and 6; lines 51-67 and 59-67; The comparator 21 has an inverting input terminal for receiving the output voltage Vout and a non-inverting input terminal for receiving the reference voltage Vref. The comparator 21 has an offset voltage ∆VT which is preset between the input terminals… The resistors R1 and R2 form a resistance dividing circuit for resistance-dividing the reference voltage Vref to generate a lower potential (Vref-∆VT) than the reference voltage Vref by the offset voltage ∆VT. In other words, the reference voltage Vref is divided in accordance with the resistances of the resistors R1 and R2, and the potential (Vref-∆VT) is generated at the node N4. In this manner, the offset voltage is set between the inverting input terminal and the non-inverting input terminal of the comparator 21); and a comparator (figure 3, part 22) configured to assert a comparator output signal (figures 3 and 5, part SG4) responsive to the ramp signal (figures 3 and 5, part SG3) being equal to the error signal (figures 3 and 5, part SG2) during the enable period (figures 3 and 5, part period when SG5 is H level)(columns 7 and 8; lines 7-67 and 1-19).
Takimoto does not expressly disclose  a level-shifted version of the ramp signal being equal to the error signal; and a sense-amplifier-based.
Kanakubo teaches (see figures 1-12) a clock-edge generator (figure 2, part clock-edge generator generated by 17) configured to assert an enable signal (figures 2 and 3, part enable signal generated by VcompU) for an enable period (figures 2 and 3, part enable period when VcompU is high) responsive to a level-shifted version of the ramp signal (figures 2 and 3, part Vosc1; through level shift circuit 15) being equal to the error signal (figures 2 and 3, part Verr)(column 4; lines 48-64; a level shift circuit 15).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Takimoto with the level-shifted version of the ramp signal as taught by Kanakubo, because it provides another efficient control alternative to accurate switching or trip the circuit (column 2; line 56-59). Additional, the Application presented two alternatives to assert the enable signal: [1] using  a level-shifted version of the error signal being equal to the ramp signal and [2] using  a level-shifted version of the ramp signal being equal to the error signal. Both alternatives are equivalent because both result in the same premature trip point (paragraph [0021]).
Ozawa teaches (see figures 1-12) a clock-edge generator (figure 8, part clock-edge generator that generate CLK [not show]) configured to assert an enable signal for an enable period (figure 8, part enable period when CLK is asserted); and a sense-amplifier-based comparator (figure 8, part 315) configured to assert a comparator output signal (figure 8, part VOUT_COMP) responsive to the signal (figure 8, part VCOMP+) being equal to the signal (figure 8, part VCOMP-)  during the enable period (figure 8, part enable period when CLK is asserted)(columns 13 and 14; lines 62-67 and 1-5; The slope comparator 315 in various embodiments is a clocked comparator. A clocked comparator is known in the art as having a clock signal CLK applied to the comparator 315 for strobing the comparator for establishing the state of the comparison based upon the arrival of the clock signal CLK. The rising edge of the clock signal CLK determines the sampling of the comparison that will be applied to the output terminal of the clocked slope comparator 315. The clock signal has a sufficiently high frequency that change in polarity of the slope of the output voltage VOUT is determined with relative accuracy).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Takimoto and Kanakubo with the sense-amplifier-based comparator features as taught by Ozawa and obtain a switching power converter pulse width modulator, comprising: an error signal generator configured to generate an error signal responsive to a difference between an output voltage and a reference voltage; a ramp signal generator configured to generate a ramp signal; a clock-edge generator configured to assert an enable signal for an enable period responsive to a level-shifted version of the ramp signal being equal to the error signal; and a sense-amplifier-based comparator configured to assert a comparator output signal responsive to the ramp signal being equal to the error signal during the enable period, because it provides more accurate and faster control operation (column 14; line 1-5).
	Regarding claim 6, Takimoto, Kanakubo and Ozawa teach everything claimed as applied above (see claim 5). Further, Takimoto discloses (see figures 1-8) a power stage (figure 3, part power stage generated by the buck converter 3-7) configured to respond to the comparator output signal (figure 3, part SG4).
Regarding claim 7, Takimoto, Kanakubo and Ozawa teach everything claimed as applied above (see claim 6). Further, Takimoto discloses (see figures 1-8) the power stage (figure 3, part power stage generated by the buck converter 3-7) is a buck converter power stage (figure 3, part power stage generated by the buck converter 3-7).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 6,025,706), hereinafter Takimoto, in view of Kanakubo et al. (US 6,580,253), hereinafter Kanakubo, and further in view of Ozawa et al. (US 9,806,617), hereinafter Ozawa, and further in view of Curtis (US 2018/0226875).
Regarding claim 8, Takimoto, Kanakubo and Ozawa teach everything claimed as applied above (see claim 5). Further, Takimoto discloses (see figures 1-8) the reference voltage   (figure 3, part Vref). However, Takimoto does not expressly disclose a voltage digital-to-analog-converter configured to generate the reference voltage.
	Curtis teaches (see figures 1-2) a voltage digital-to-analog-converter (figure 1, part 110) configured to generate the reference voltage (figure 1, part reference voltage output of 110)(paragraph [0016]; circuit 100 may include a digital-to-analog converter (DAC) 110 circuit connected to the positive terminal of op-amp 112).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Takimoto with the DAC features as taught by Curtis, because it provides more efficient and accurate switching control. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                     Supervisory Patent Examiner, Art Unit 2839